Citation Nr: 1210279	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right rotator cuff repair, rated as 30 percent disabling prior to August 1, 2007, 40 percent disabling between August 1, 2007 and August 5, 2008 and 50 percent disabling as of August 6, 2008.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression due to an anthrax vaccination.

5.  Entitlement to service connection for Raynaud's syndrome.

6.  Entitlement to service connection for purposes of dental treatment, to include for the purposes of entitlement to VA outpatient dental treatment.



REPRESENTATION

Veteran represented by:	Michael Eisenberg, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which granted the Veteran's claim for an increased rating for a right rotator cuff tendon and ligamentous repair, and assigned a 30 percent rating, effective November 16, 2000.  A March 2004 rating decision continued this rating.

The Veteran also appeals from a June 2006 rating decision which denied his claims for service connection for PTSD, depression, Raynaud's syndrome and dental treatment as well as his claim for entitlement to TDIU.

With regard to the Veteran's right rotator cuff repair disability, a February 2002 rating decision assigned a temporary total evaluation due to surgical or other treatment for a service connected condition requiring convalescence under 38 C.F.R. § 4.30 (2011) for the period between January 15, 2002 and June 1, 2002.  A March 2008 rating decision assigned a second temporary total evaluation due to surgical convalescence for the period between February 2, 2007 and August 1, 2007.  A January 2012 supplemental statement of the case (SSOC) assigned a 40 percent rating for this disability beginning on August 1, 2007 and a 50 percent rating as of August 6, 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a May 2006 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the claim for an increased rating for a right rotator cuff repair in November 2006.

Jurisdiction over this matter was transferred on multiple occasions during the course of the appeal, including to Atlanta, Georgia in approximately April 2008.

The Veteran had appointed several representatives, including a veteran's service organization, to represent him during the course of this appeal.  A completed VA Form 21-22, dated in November 2008, appointing Michael Eisenberg as the Veteran's representative is currently in the claims file.

In a July 2008 statement, the Veteran indicated that he disagreed with a March 2008 rating decision that granted a temporary total evaluation due to surgical convalescence from February 2, 2007 to August 1, 2007.  However, in the text of that statement, he clarified that he disagreed with the assigned rating for his right shoulder disability that is currently on appeal.  Therefore, the Board is not accepting this July 2008 statement as a valid notice of disagreement with the March 2008 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011). 

The Veteran filed a substantive appeal on June 9, 2009 following a February 2009 statement of the case denying his request for waiver of overpayment.  This filing was not timely and cannot be accepted as a valid substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

On September 12, 2009, the Veteran filed a statement indicating that he wished to appeal all decisions that had been made within the past year.  The most recent rating decision issued prior to this statement was a September 5, 2008 rating decision.  As this statement was filed more than one year after the issuance of the September 5, 2008 rating decision, the September 12, 2009 statement cannot be accepted as a valid notice of disagreement.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.        § 20.200 (2011). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Right Rotator Cuff Repair

Unfortunately, the claim for an increased rating for a right rotator cuff repair must be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran's right shoulder disability is currently rated by analogy under the diagnostic codes for limitation of arm motion and impairment to the humerus, 5202-5201.  The diagnostic criteria for impairment of the humerus allow a rating in excess of 50 percent for a false flail joint or a flail shoulder.  38 C.F.R. § 4.71a, 5202.  Flail is defined as "exhibiting abnormal or paradoxical mobility."  See Dorland's Illustrated Medical Dictionary 722 (31st ed. 2007).  Prior to the Veteran's fusion surgery in February 2007, he complained of recurrent subluxation and the clinical evidence documents multiple visits for dislocations.  It is not clear whether these episodes of subluxation and/or dislocations were indicative of a false flail joint or a flail shoulder and the VA examinations of record do not address this issue.  Clarification is required on remand.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

A November 2008 facsimile from the Social Security Administration (SSA) appears to suggest that they were in possession of medical records that pertained to the Veteran.  In VA Forms 21-526 dated in September 2009 and July 2010, the Veteran answered "N/A" to the question "[h]ave you claimed or are you receiving disability benefits from [SSA]?"  In addition, a September 2010 Report of General information indicated that the Veteran had intended to request that his VA compensation payments be discontinued in a July 2010 filing but withdrew this request.  It appears that the Veteran may have applied for SSA benefits, but the basis of such an application or the outcome of such an application is not clear from the current record.  These records are potentially pertinent to the issue currently on appeal.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Any such records should therefore be obtained.

In a February 2007 Application for Increased Compensation Based Upon Unemployability (VA Form 21-8940), the Veteran indicated that he had "tried" to obtain Workers Compensation benefits.  The basis or date of this application is not clear from the record.  In addition, it is not clear in which jurisdiction the Veteran filed such a claim as he had relocated several times during the course of the appeal.  On remand, a copy of any determination pertaining to any Workers Compensation claim and any other medical records associated with that determination should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2011).

PTSD, Depression, Raynaud's Syndrome, Dental Treatment and TDIU

A June 26, 2006 rating decision denied the Veteran's claims for service connection for PTSD, depression, Raynaud's syndrome and dental treatment as well as his claim for entitlement to TDIU.  A notice of disagreement objecting to these determinations was timely filed on June 21, 2007.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand these claims to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and request all medical records and decisions associated with any benefit application the Veteran may have filed.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO shall obtain records related to the Veteran's application for Workers Compensation benefits as identified in a February 2007 Application for Increased Compensation Based Upon Unemployability (VA Form 21-8940).  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO should obtain an addendum opinion to the August 2008 VA examination if possible, or afford the Veteran a VA orthopedic examination, to determine whether he suffered from a false flail joint or flail shoulder during the course of the appeal.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner should determine whether the Veteran's right shoulder disability represented nonunion of the humerus (false flail joint) or a loss of head of the humerus (flail shoulder) at any time since November 2000.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

5.  If the claim for an increased rating for a right rotator cuff repair on appeal remains denied, the RO should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

6.  The RO should again consider the claims for service connection for PTSD, depression, Raynaud's syndrome and dental treatment as well as a claim for entitlement to TDIU.  If the claims are not granted, a Statement of the Case shall be issued addressing these claims.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




